            Case 1:18-cv-02223-GBD-SN Document 184 Filed 08/12/20 Page 1 of 5




JOSEPH M TERRY
  (202) 434-5230
  jterry@wc com




                                           May 11, 2020

  Via Email

  Hon. Sarah Netburn
  U.S. District Court for the Southern District of New York
  Thurgood Marshall United States Courthouse
  40 Foley Square
  New York, NY 10007

             Re:   Rich v. Fox News Network, LLC, No. 18-cv-2223, Plaintiffs’ Letter Brief in
                   Further Opposition to Pending Motions to Dismiss

  Dear Judge Netburn:

         Defendant Fox News Network, LLC writes in response to the letter submitted by
  Plaintiffs on May 6, 2020, seeking to “supplement” the factual record on two pending
  motions to dismiss, one by Fox News and the other by pro se defendant Ed Butowsky.
  Plaintiffs state that the purpose of their letter is to call to the Court’s attention documents
  produced in discovery that supposedly support their position that these pending motions
  should be denied. In fact, the submission is nothing more than a “Hail Mary” aimed at
  saving their legally deficient claims by attempting to buttress them with materials outside
  the four-corners of their pleading. Plaintiffs’ submission is procedurally improper, as it has
  been submitted long after the close of briefing and the pending Rule 12(b)(6) motion must
  be decided based on the allegations in the complaint alone. Madu, Edozie & Madu, P.C. v.
  SocketWorks Ltd. Nigeria, 265 F.R.D. 106, 122–23 (S.D.N.Y. 2010). It is also immaterial.
  The cited documents do nothing to support the concerted action claims against Fox News
  and only underscore that Plaintiffs have asked this Court to assert personal jurisdiction
  over Mr. Butowsky in a manner inconsistent with both Due Process and New York’s long-
  arm statute.

  I.         Fox News’s Motion to Dismiss Under Rule 12(b)(6)

         Plaintiffs contend that the two exhibits attached to their letter show that Fox News
  and Butowsky engaged in “concerted action” and therefore provide a basis on which to deny
  Fox’s Rule 12(b)(6) motion to dismiss their conspiracy and aiding and abetting claims.
  Letter Br. 2 n.3. This marks the second time Plaintiffs have sought to introduce documents
       Case 1:18-cv-02223-GBD-SN Document 184 Filed 08/12/20 Page 2 of 5




May 11, 2020
Page 2

outside the four corners of the complaint—they did so previously in their brief in opposition
to Fox’s motion to dismiss, Dkt. No. 116, to which they attached several documents and
deposition transcripts that their son, Aaron Rich, obtained in discovery in his separate case
against Butowsky. This is of course improper. Federal courts “do not consider matters
outside the pleadings in deciding a motion to dismiss for failure to state a claim.” Nakahata
v. New York-Presbyterian Healthcare Sys., Inc., 723 F.3d 192, 202 (2d Cir. 2013).

       The cited documents also do nothing to salvage Plaintiffs’ concerted action claims.
Though Plaintiffs baldly assert that the documents “refute Fox’s arguments for dismissal
of Plaintiffs’ conspiracy and aiding abetting claims,” Letter Br. 2 n.3, they do not even
attempt to articulate the relevance of the exhibits to the legal arguments actually raised by
Fox. There is none. The cited documents are not even remotely germane to the legal
deficiencies identified by Fox, including that: (1) the conspiracy claim cannot lie because it
is entirely redundant of the underlying tort of intentional infliction, which itself is
predicated on collective action; (2) the complaint fails plausibly to allege that Butowsky and
Fox News shared a joint purpose to inflict emotional damage on the Rich family, as is
required for the concerted action claims; and (3) no aiding and abetting liability can lie
where there is no alleged “primary actor,” whose tortious conduct is knowingly aided and
abetted. See Dkt. No. 103 at 19–22.

       As they do not bear at all on the arguments actually advanced by Fox in the pending
motion, Plaintiffs’ use of those documents can only be seen as an attempt to bolster their
false narrative that Fox and Butowsky worked together “to propagate the sham story
throughout 2017 even after the retraction.” Letter Br. 2. 1 But, if anything, these
documents debunk that allegation. In fact, the first document indicates that Butowsky took
a train from Washington, D.C. on May 22, 2017, in an effort to show text messages to Fox
editors that might provide further support for the news article in question. As Plaintiffs
acknowledge, however, Fox News retracted the article the very next day. Far from acting
in concert with Butowsky, Fox News did the opposite of what he allegedly wanted. The
second document is, if anything, even less helpful to Plaintiffs’ position. It shows that
Butowsky sent an unsolicited email to a Fox News editor more than a month after the
retraction—an email to which the editor never responded. Fox News was not acting
together with Butowsky; it was ignoring him.

       What is more, these documents constitute only a small sampling of Fox’s production
to date and provide a highly selective and misleading account of the evidence—all the more
reason it is improper for the Court to consider them on a motion under Rule 12(b)(6). Even
as Plaintiffs argue that the evidence demonstrates concerted action, they conspicuously fail

1
 Plaintiffs cite paragraphs 111 through 117 of the amended complaint in support of their position that Fox
and Butowsky together propagated a “sham” story for several months. However, those paragraphs concern
Butowsky’s individual conduct only, none of which took place in New York.
       Case 1:18-cv-02223-GBD-SN Document 184 Filed 08/12/20 Page 3 of 5




May 11, 2020
Page 3

to notify the Court of another email in which Greg Wilson—the editor for the May 16, 2017,
news article in question—stated that he did not even know who Butowsky was until after
the article was published. See Ex. A, FoxNews0001149. They also neglect to inform the
Court that

          See Ex. B, FoxNews0000991. Plaintiffs have not attempted to explain how Fox
News could have engaged in a conspiracy with Butowsky when its editors neither knew of
him                                                              .

II.     Butowsky’s 12(b)(2) Motion

       Plaintiffs further contend that these exhibits provide an additional basis on which to
deny Butowsky’s pending motion to dismiss for lack of personal jurisdiction. Although
undersigned counsel does not represent Butowsky—and neither Fox nor its counsel has
communicated with him regarding this response—counsel is compelled to note that
Plaintiffs submitted their letter to the Court without serving Butowsky. Indeed, Plaintiffs
apparently made no attempt to serve their supplemental letter brief on Butowsky until Fox
News inquired whether they intended to do so. 2

        Butowsky’s recent communications suggest, moreover, that he does not have the
capacity to respond in light of his ongoing health issues. On March 27, Butowsky’s counsel
in the related Aaron Rich litigation informed the court that Butowsky continues to suffer
significantly and face serious medical challenges that impairs his ability to participate in
litigation and he has similarly advised counsel in this case. 3

       As an interested party in this litigation, Fox News notes that the theory of specific
personal jurisdiction now evidently espoused by Plaintiffs cannot be squared with either
the requirements of Due Process or New York’s long-arm statute.

        In order to exercise specific personal jurisdiction consistent with Due Process, the
Court must find a causal connection between the defendant’s in-forum contacts and the
plaintiff’s claims. See SPV Osus Ltd. v. UBS AG, 882 F.3d 333, 344 (2d Cir. 2018). Under
Second Circuit precedent, the nature of that causal connection depends on the extent of the

2
  Plaintiffs responded that the Amended Stipulated Confidentiality Agreement and Protective Order barred
them from sharing the letter brief and exhibits with Butowsky. Not so. Their submission references only a
single document (Exhibit 1) that could not be shared with Mr. Butowsky without Fox’s consent. Butowsky is
the author of the other document (Exhibit 2) and therefore is permitted to view it under Paragraph 8(e) of the
Order. In any event, Plaintiffs could have provided Butowsky a copy of their brief in redacted form or sought
Fox’s consent to share the Highly Confidential documents with Butowsky, which Fox would have given.
Plaintiffs did neither.
3
  Rich v. Butowsky, Case No. 1:18-cv-00681-RJL (D.D.C), Dkt. No. 183; Rich v. Fox, Case No. 1:18-cv-2223
(S.D.N.Y.), Dkt. No. 142.
       Case 1:18-cv-02223-GBD-SN Document 184 Filed 08/12/20 Page 4 of 5




May 11, 2020
Page 4

defendant’s connection to the forum. Where a defendant has limited case-related forum
contacts, Due Process will permit the exercise of specific personal jurisdiction “only if the
plaintiff's injury was proximately caused by those contacts.” Id. Where the suit-related
contacts are more extensive, “but for” causation may suffice—but, in all events, the plaintiff
must demonstrate a causal connection between the defendant’s contacts and the plaintiff’s
claim. See id.; HDtracks.com, LLC v. 7digital Ltd., No. 18 CIV. 5823 (JFK), 2020 WL
582462, at *4 (S.D.N.Y. Feb. 6, 2020); SPV Osus Ltd. v. UniCredit Bank Austria, No. 18-
CV-3497(AJN), 2019 WL 1438163, at *6 (S.D.N.Y. Mar. 30, 2019).

        A causal connection—whether proximate or but for—is in fact required by nearly
every federal Court of Appeals to have addressed the issue. 4 On January 17, 2020, the
Supreme Court granted certiorari in Ford Motor Company v. Bandemer, No. 19-369, to
decide the question of what degree of causal connection between the nonresident
defendant’s forum contacts and the plaintiff’s claims is required before a court may exercise
specific personal jurisdiction over an individual defendant consistent with Due Process. 5
That grant of certiorari follows on a number of recent Supreme Court decisions
significantly tightening the grounds for exercising personal jurisdiction. See, e.g., Bristol-
Myers Squibb Co. v. Superior Court of Cal., 137 S. Ct. 1773, 1782 (2017) (holding that
specific jurisdiction was not proper where all conduct giving rise to nonresidents’ claims
occurred outside the forum state); Walden v. Fiore, 571 U.S. 277, 288 (2014) (holding that
“the mere fact that [defendant’s out-of-state] conduct affected plaintiffs with connections to
the forum State does not suffice to authorize jurisdiction”); see also Daimler AG v.
Bauman, 571 U.S. 117, 139 (2014) (holding that a court may not exercise general
jurisdiction over a foreign corporation based on the contacts of its in-forum subsidiary).

       Regardless of whether specific jurisdiction here requires but-for causation or
proximate cause, the theory embraced by Plaintiffs falls short. Indeed, the contacts relied
upon by Plaintiffs have no causal connection to their alleged injury whatsoever. The
asserted tort—consisting of an alleged scheme to plant Rod Wheeler as a source inside the
Rich family in order to publish a “sham” story, Am. Compl. ¶ 36—was allegedly complete
by the time Butowsky sent the emails on which Plaintiffs now rely. Even if Butowsky
continued to contact Plaintiffs or publish tweets after that date, there is no allegation that
any such activity took place in New York or had any nexus to New York whatsoever. Nor
is there any allegation that Mr. Butowsky had any contact with or role in the statements of
various guests on Fox News programs who are alleged to have mentioned Mr. Rich after

4
  See, e.g., Beydoun v. Wataniya Rests. Holding, Q.S.C., 768 F.3d 499, 507–508 (6th Cir. 2014) (proximate
cause); Harlow v. Children’s Hosp., 432 F.3d 50, 61 (1st Cir. 2005) (same); Menken v. Emm, 503 F.3d 1050,
1058 (9th Cir. 2007) (but for); Waite v. All Acquisition Corp., 901 F.3d 1307, 1314 (11th Cir. 2018) (same);
Consulting Eng’rs Corp. v. Geometric Ltd., 561 F.3d 273, 278–279 (4th Cir. 2009) (same).
5
  Argument was originally set for April 27, 2020. Due to the COVID-19 pandemic, it has been rescheduled for
October Term 2020.
      Case 1:18-cv-02223-GBD-SN Document 184 Filed 08/12/20 Page 5 of 5




May 11, 2020
Page 5

the date of retraction. As such, it is clear that the grounds on which Plaintiffs urge the
exercise of personal jurisdiction are incompatible with the requirements of Due Process.

       Plaintiffs’ contention is also incompatible with New York’s long-arm requirements.
Section 302(a)(1) of New York’s long-arm statute requires that the “cause of action aris[e]
from” the acts permitted to form a basis for personal jurisdiction—here an asserted
“transact[ion] [of] business within the state.” (emphasis added). To satisfy the “arising
from” requirement, there must be an “articulable nexus” or “substantial relationship”
between the business transaction and the claim asserted. Licci v. Lebanese Canadian
Bank, 960 N.Y.S.2d 695, 702 (2012). Even putting aside whether Butowsky’s cited contacts
constituted a business transaction, the cause of action does not “aris[e] from” Mr.
Butowsky’s travel to New York after the publication of the story, and the day before
retraction. Nor does it arise from his (unsuccessful) efforts more than a month after
retraction to meet with a Fox News editor to present him with unknown information.

       Fox News can only guess why Plaintiffs elected to bring their tort claims in New
York. But having elected this forum, Plaintiffs must establish a basis for jurisdiction
against each Defendant consistent with New York law and Due Process. Plaintiffs’
submission only makes clear that they cannot do so with respect to Butowsky.


                                  Respectfully,


                                  /s/ Joseph M. Terry
                                  Joseph M. Terry
                                  Counsel for Fox News Network, LLC

cc:   Counsel of record
Case 1:18-cv-02223-GBD-SN Document 184-1 Filed 08/12/20 Page 1 of 2




                  EXHIBIT A
Case 1:18-cv-02223-GBD-SN Document 184-1 Filed 08/12/20 Page 2 of 2
Case 1:18-cv-02223-GBD-SN Document 184-2 Filed 08/12/20 Page 1 of 6




              EXHIBIT B
Case 1:18-cv-02223-GBD-SN Document 184-2 Filed 08/12/20 Page 2 of 6
Case 1:18-cv-02223-GBD-SN Document 184-2 Filed 08/12/20 Page 3 of 6
Case 1:18-cv-02223-GBD-SN Document 184-2 Filed 08/12/20 Page 4 of 6
Case 1:18-cv-02223-GBD-SN Document 184-2 Filed 08/12/20 Page 5 of 6
Case 1:18-cv-02223-GBD-SN Document 184-2 Filed 08/12/20 Page 6 of 6
